Spencer, J.
Defendant, Robert Romell, prosecutes this appeal *706from his conviction for operating a motor vehicle while under the influence of alcoholic liquor, third offense. We affirm.
Defendant premises his appeal on two grounds. They appear in his brief as follows: “(A) The trial court erred in admitting evidence that the defendant had refused to submit to chemical tests for blood alcohol content. (B) The trial court erred in refusing to direct a verdict for the defendant at the conclusion of all the evidence.”
We have examined the record in this, cause and find that the motion for a directed verdict was properly overruled. The evidence was sufficient to require the submission of the issue of defendant’s guilt or innocence to the jury.
The court did not err in admitting evidence that the defendant had refused to submit to chemical tests for blood alcohol content. This issue is fully covered in State v. Meints (1972), ante p. 264, 202 N. W. 2d 202, and State v. Manley (1972), ante p. 415, 202 N. W. 2d 831.
Judgment affirmed. See Rule 20, Revised Rules of Supreme Court.
Affirmed.